Exhibit 32 Certification of Chief Executive Officer and Chief Financial Officer Pursuant to 18 U.S.C. Section 1350, as Adopted Pursuant To Section 906 Of The Sarbanes-Oxley Act of 2002 In connection with the Quarterly Report of Hancock Fabrics, Inc. (the “Hancock”) on Form 10-Q for the period ended May 3, 2008 as filed with the Securities and Exchange Commission on the date hereof (the “Report”), both, Jane F. Aggers, President and Chief Executive Officer of Hancock and Robert W. Driskell, Senior Vice President and Chief Financial Officer of Hancock, certify, pursuant to 18
